Citation Nr: 1308260	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  10-31 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a right knee disability, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel
INTRODUCTION

The Veteran served on active duty from December 1974 to November 1976 and from June 1979 to June 1983.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.   The issue on appeal has been recharacterized in order to afford the Veteran the broadest scope of review.

The Veteran presented testimony before the RO in November 2010 and the undersigned Veterans Law Judge in March 2012.  The transcripts have been associated with the claims folder.

The Board notes that in April 2009, the RO denied increased evaluations for the service-connected left heel fissure with calluses on the toes and right ball of foot fissure with calluses on the toes, as well as a claim of service connection for hepatitis C.  The Veteran appealed the denials and a statement of the case was issued in July 2010.  The Veteran did not file a substantive appeal and thus, they are not currently before the Board.  38 C.F.R. § 20.302(b).

In May 2011, the Veteran submitted VA Form 21-4138 and indicated that he had schizophrenia, which was interfering with his daily functioning.  It is not clear whether the Veteran is raising a claim of service connection for schizophrenia.  The Board notes that schizoaffective disorder has been considered a disability for pension purposes only.  The RO must first clarify whether the Veteran is seeking entitlement to service connection.  Then, if he is seeking service connection, the matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for clarification and appropriate action.  

The claim of service connection for a right knee disability under a merits analysis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.   A September 1987 rating decision denied a claim of service connection for a right knee injury; the Veteran did not appeal the decision nor was new and material evidence pertinent to the issue received within one year of notice of the decision.    

2.  Certain items of evidence received since the September 1987 rating decision are not cumulative and redundant, and relate to an unestablished fact that is necessary to substantiate the claim of service connection for a right knee disability.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the Veteran's claim for service connection for a right knee disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance 

The Board believes no discussion of compliance with the notice and assistance provisions is necessary at this time.  There is no prejudice to the Veteran in light of the reopening of the claim of service connection for a right knee disability.  It is anticipated that any deficiencies will be remedied by the actions directed in the remand section of this decision. 
	

II. Analysis

The Board has reviewed all the evidence in the Veteran's paper claims file and Virtual VA record, which does not contain any additional pertinent information.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran seeks to reopen his claim of service connection for a right knee disability.  The record indicates that originally in a September 1987 rating decision, the RO denied a claim for a right knee injury on the basis that service treatment records show that injuries suffered in service were acute strains with no evidence of continuity of treatment since service.  The RO additionally found there was no evidence of torn cartilage in service and that rupture of the anterior cruciate ligament was first diagnosed in 1987, many years after service.  The Veteran did not appeal this decision.  No new and material evidence was received in the year following the issuance of the decision as it pertains to the issue on appeal.  See generally 38 C.F.R. § 3.156.  The September 1987 rating decision therefore became the last final decision on any basis.  38 U.S.C.A. § 7105(c). 

The Board must first address the issue of whether new and material evidence has been received to reopen the claim because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

Of record at the time of the 1987 rating decision were the Veteran's service treatment records from his period of enlistment dated between June 1979 and June 1983, as well as the January 1979 separation examination from his first period of enlistment.  These records show the Veteran complained of right knee pain in February 1982 after running 20 miles.  He was diagnosed with strain.  He next complained of knee pain in November 1982 after twisting his knee while wrestling.  X-rays were negative.  The Veteran was diagnosed with a medial collateral ligament (MCL) strain.  In January 1983, the Veteran sought follow-up treatment for Grade II MCL sprain.  There was some effusion.  The provider noted the Veteran had been to physical therapy since the injury.  He was placed on a profile and given a knee brace.  A separation examination was not of record.     

Post-service, the Veteran was hospitalized in February 1987.  He reported twisting his right knee in service.  He underwent an arthroscopic meniscectomy for a medial meniscal tear.  

He filled out VA Form 21-4176, Report of Accidental Injury, in July 1987 indicating that in November 1982 he fell in a hole and twisted his right knee while training in a field at Fort Benning, Georgia.

Service personnel records showed the Veteran was stationed at Fort Benning, Georgia, from March 1982 to June 1983.  The Veteran was afforded a VA examination in August 1987.  He informed the examiner that in November 1982, he fell in a foxhole and twisted his right knee.  He indicated that his right knee had gotten worse since service.  The examiner noted the February 1987 surgery and diagnosed the Veteran with post-traumatic, unstable, right knee effusion and chondromalacia.  No etiology opinion was provided.

Evidence submitted subsequent to the September 1987 rating decision includes a May 2000 report of VA examination and VA outpatient treatment records dated between 1999 and 2011, which note a past medical history of right knee surgery and contain complaints of continued knee pain.  In April 2004, the Veteran was diagnosed with osteoarthritis of the right knee.  In October 2005, he reported knee pain of 10 years duration.  He also endorsed knee stiffness and popping.  He was further diagnosed with degenerative joint disease (DJD).  X-rays dated in March 2009 confirmed osteoarthritis.  In September 2010, pain was described as constant.  In October 2010, the Veteran reported a right knee injury in service.  In March 2011, the Veteran underwent physical therapy for right knee osteoarthritis.  The Board notes he informed the provider that he was struck with a pool cue during a fight in service.  In January 2011, right knee pain was reported as chronic.   

In November 2010, the Veteran presented testimony before the RO.  He testified that he injured his right knee during service.  Notably, he testified that he was on guard duty and he confronted someone who was spreading rumors about his girlfriend.  That person then in turn hit him with a stick across his knee.  He further testified that he was given a cast and brace and placed on a profile until his discharge.  He stated that he injured his left leg during his first period of service and not his right.  During his March 2012 Board hearing, the Veteran testified that he injured his right knee in 1982.  He further testified that his knee continued to cause pain and stiffness since service.  He indicated that he had no injuries after service.  

An April 2011 letter from the Veteran's physical therapist shows he received six sessions in March 2011 for constant pain related to osteoarthritis and age related progression of the disease. 

The Board would note that the December 1974 enlistment examination (additional service department records) was received in 2003.  This was not previously of record, but the Board is not reconsidering the claim under 38 C.F.R. § 3.156(c), as they are not relevant to the claim.  The Veteran has never alleged that he injured his right knee during his first period of enlistment and the January 1979 separation was already of record, which confirmed no right knee disability.
 
As noted previously, in the September 1987 rating decision, the RO determined that service treatment records showed that injuries suffered in service were acute strains with no evidence of continuity of treatment since service.  The RO additionally found there was no evidence of torn cartilage in service and that rupture of the anterior cruciate ligament was first diagnosed in 1987, many years after service.    
 
The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.    

Through statements and testimony, the Veteran indicates that he has had continued problems with his right knee as a result of injuries sustained during service (though the Board is cognizant that he has set forth various accounts of service incurrence).  VA outpatient treatment records dated between 1999 and 2011 show continued treatment for right knee pain and stiffness.  The Veteran has been diagnosed with osteoarthritis and DJD.   These "new" records are  "material" when considered with the previous evidence of record.  They relate to an unestablished fact necessary to substantiate the Veteran's claim and raise a reasonable possibility of substantiating the claim.  Therefore, the Veteran's claim for service connection for a right knee disability is reopened.  See 38 C.F.R. § 3.156(a).  

ORDER

New and material evidence has been received to reopen the claim of service connection for a right knee disability.  The appeal to this extent is allowed, subject to further development as addressed herein below.


REMAND

Further development is necessary prior to a merits analysis of the Veteran's claim of service connection for a right knee disability.  

The record compiled for appellate review of this matter to this point appears incomplete.  In December 1998, the Veteran informed VA treatment providers that he had been incarcerated for a period of five years and had only had been released two weeks prior.  In May 2011, the Veteran indicated that he had been adjudged disabled by the Greater Cleveland Transit Authority.  It does not appear that there are any records from the correctional facility or Greater Cleveland Transit Authority (to possibly include Worker's Compensation records) associated with the claims folder.  Attempts must be made to obtain them upon Remand.  38 C.F.R. § 3.159(c)(1).  

The last VA outpatient treatment records in the claims folder are dated in October 2011 from the Cleveland VA Medical Center (VAMC).  Any missing and/or ongoing VA medical treatment records pertinent to the issue must be obtained upon Remand.  38 C.F.R. § 3.159(c)(2).  

Given the service treatment records showing treatment for right knee strain in service, statements and testimony of the Veteran that he has continued problems with his right knee since service, VA outpatient treatment records confirming continued right knee complaints, and current diagnoses of osteoarthritis and DJD, the Board finds that prior to considering the merits of the Veteran's claim for a right knee disability, the Veteran should be afforded a VA examination to determine the nature and etiology of the claimed condition.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.  The pertinent facts delineated in the decision portion are incorporated by reference.   

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Take all indicated action in order to obtain copies of any VA clinical records not on file pertaining to treatment of the claimed right knee disability from the Cleveland VAMC dated from October 2011 to the present.  All records and/or responses received should be associated with the claims file.

2.  Contact the Veteran and request that he complete and return the appropriate release forms so that VA can obtain any identified evidence from: the correctional facility where he was incarcerated between approximately 1993 and 1998; and Greater Cleveland Transit Authority (to include any Worker's Compensation records).  The RO should attempt to obtain copies of all pertinent outstanding records.  All identified private treatment records should be requested directly from the healthcare providers.  At least one follow-up request must be made if a response is not received to the initial request for records. 

3.  After completion of the foregoing, schedule the Veteran for a VA orthopedic examination.  The Veteran's entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner before the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records in Virtual VA that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  All indicated tests or studies must be completed.  The examiner should describe all findings  in detail.    

All current disorders of the right knee should be clearly reported.  The examiner should be notified that the Veteran strained his knee in February 1982 and sustained a right medial collateral strain in November 1982 during service.  The examiner should also be notified that he underwent an arthroscopic meniscectomy in February 1987 for a medial meniscus tear.  The examiner should offer an opinion in response to the following: is it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed right knee disability, to include osteoarthritis and DJD, is related to the in-service strains? 

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed conditions.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issue in light of all evidence of record, to include any pertinent evidence contained within Virtual VA.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
M . E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


